UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 00-50399


                   ESTEBAN VILLEGAS-ALANIS; ET AL.,

                                                         Plaintiffs,

   ESTEBAN VILLEGAS-ALANIS; SAN JUANITA GONZALES DE VILLEGAS;
   MARIA DE LA PAZ VILLEGAS; ALEJANDRO VILLEGAS; JUAN ESTEBAN
             VILLEGAS; JOSE LOPEZ; ANTONIO CAZARES,

                                              Plaintiffs-Appellants,

                                versus

         JAMES D. WURTH; ROBERT L. SCHEER; MIKE MORRIS; MURRAY
                        EMPLOYMENT AGENCY, INC.,

                                               Defendants-Appellees.


             Appeal from the United States District Court
                   for the Western District of Texas
                             (DR-99-CV-66)

                             May 14, 2001

Before POLITZ and BARKSDALE, Circuit Judges, and FALLON,1

District Judge.

PER CURIAM:2


     Having considered the briefs, pertinent parts of the record,

and the arguments of counsel, and concluding there was no abuse of

     1
          District Judge of the Eastern District of Louisiana,
sitting by designation.
     2
          Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discretion, the denial of a preliminary injunction prior to the

district court ruling, inter alia, on personal jurisdiction is

affirmed, and this matter is remanded for further appropriate

proceedings.

                                                    AFFIRMED